The Chancellor.
If an agent for the performance of certain services for which a salary or yearly sum is to be allowed him, neglect to keep an account of moneys received by him in his agency, and several annual accounts are settled between him and his principal, in which considerable amounts of money previously received by him are omitted to be credited to the principal, and the omission is not supplied until the principal, in consequence of information received from others, makes inquiry of the agent in reference thereto, the salary or yearly sum for the years in which such omissions occurred should be disallowed.
Perhaps the order of reference should have directed the Master to inquire as to the faithfulness of the defendant as agent, and whether he was entitled to the salary or yearly sum or not. But that question might yet be referred. I think that the Master, on the same ground on which he disallowed the yearly compensation for 1839, should have disallowed it also for the years 1837 and 1838.
The other exception to the report is in this general form: that the Master did not charge the the defendant $25,000 or some other large sum for spoliation and waste of property committed by the defendant during his agency. The reference to the Master was to take the accounts. The Master has charged to the *130agent all receipts by him of which sufficient evidence was given. A general claim for damages, founded on a probability or even something stronger, that more wood must have been cut, without sufficient proof thereof to enable the Master to charge for it would not authorize a charge on the account.
The first exception is sustained.